183 S.E.2d 665 (1971)
279 N.C. 498
STATE of North Carolina
v.
Frank HUNTER, Jr.
No. 82.
Supreme Court of North Carolina.
October 13, 1971.
*666 Atty. Gen. Robert Morgan and Staff Atty. Edward L. Eatman, Jr., Raleigh, for the State.
Thomas K. Spence, Concord, for defendant.
BRANCH, Justice.
The crux of defendant's assignments of error before the Court of Appeals and this Court is that his pleas of guilty were not freely, understandingly and voluntarily made. He relies principally upon the case of Boykin v. Alabama, 395 U.S. 238, 89 S. Ct. 1709, 23 L. Ed. 2d 274, which, inter alia, holds that the determination of the voluntariness of a guilty plea cannot be based on a silent record and that the record must show a careful canvassing of the matter with the accused by the trial judge "to make sure he has a full understanding of what the plea connotes and of its consequence." The Court of Appeals recognized the authoritative holding of Boykin but held that it did not apply to the facts of this case. We agree. Here it appears that the Judge made careful inquiry of the accused as to the voluntariness of his pleas, and the record reveals ample evidence to support the trial judge's finding that defendant freely, understandingly and voluntarily pleaded guilty to the charges. The acceptance of the pleas tendered by defendant should not be disturbed. State v. Jones, 278 N.C. 259, 179 S.E.2d 433; Brady v. United States, 397 U.S. 742, 90 S. Ct. 1463, 25 L. Ed. 2d 747.
The decision of the Court of Appeals is
Affirmed.